Title: To John Adams from Thomas Barnes, 25 August 1778
From: Barnes, Thomas
To: Adams, John


     
      Sir
      Paris August 25th. 1778
     
     Nothing gives me greater concern, than to be under, The Necessity of troubling you with a detail of my situation But distress urges me therefore with submission beg leave to Enlarge. I being one of those escaped from Fortone Prison, in consiquence I was luck’y in getting so far Under Your protection, and accepted of your friendship As marks of humanety, as be assured it was never more Wanting, However since I had the pleasure of seeing you It being last Thursday I have been very ill, without much Intermission, Afflicted with an Intermitting Fever attended with A fit every day in a violent degree, this present time I find Myselfe much better and embrace the opportunity of Letting you know that I am in a great measure destitude Of money, as I have paid 2 guineas to a Doctor and know not How much more he may demand, besides my Attendance and Lodging amount very high. I have paid 3 guineas For a passage in the Deligence, which is to proceed to Nantz on Thursday next, as by that time I am in Expectation of being eneabled to go, but without money it is Imposible. Its true I received Ten guineas but Consider I Have been here 2 weeks and my not being aversed in the French Language, renders it Imposible for me to use Frugal’ety as I would wish, as be assured I am much Improved Upon, I have used the freedom of reprisenting my situation to Doctor Franklin Yesterday, but have received no answer. Therefore am fearful I have given Offence, now beg leave To direct my sentiments to you, in hopes of meeting with Better success. Its true It would be presumtious of me to assume A Correspondence with a gentleman of his qualety as The Dignety of your stations dont render it subsiquent for Me; but the good Oppinion allways sustained by the publick of the Benevolence of Doctor Franklin besides many Proofs of it received by the helpless Americans now in bondage In the hands of the enemy has emboldened me, but not meeting With the reception I expected, thro the Idea I have of your humanity I use the freedom of calling upon you, in hopes you would make A second tryal in my behalfe which I am convinced will have The desired effect; my request is 5 guineas which with the greatest Industry I am capable of may suffice. If this request should Be granted, I inclose my direction, any obligation that Is requisite, by thursday I will wait on you, if helth will Permit and pass them, now there is a great sum of Money due to me for wages therefore you run the less Risk’, money I owe at present and it must be paid or I cant Proceed. All this I hope you will take into consideration And the only Amends I can make at present is that I am a Subject to the Continent of America, and have Been in the service since the Comencment of this war I dare say suitable to my capasety  I hope will suffice, wont Incroch on your time Any farther. Therefore beg leave to conclude to be Your Obediant Humble Servt.,
     
      Thomas Barnes
     
     
     
      If you should be kind enough to feavour me with an Answer Any order you may send please to Inclose it with directions.
     
    